Burch, J.
(dissenting): After considering the statute entitled “An act relating to boards of trade,” I have concluded the legislative mountain labored and brought forth a mouse — a petty, special act, the entire subject of which is embraced in the proviso of section 4.
A group of business men at Wichita, engaged bona fide in grain trade, formed an association for the primary purpose of providing themselves with adequate facilities for the conduct of their business, just as city bar .associations and medical societies organize to maintain libraries and' equipment possible only by cooperation. They were guided by experience, adopted the form of board-of-trade organization, called their association a board of trade, and became a board of trade. By copying the federal statute, the legislature correctly defined such an association as a board of trade (section 1).
Section 2 declares that transactions in grain, including and involving sale for future delivery as commonly conducted on boards of trade, are affected with a public interest, but nothing was done about it. The Wichita Board of Trade, against which the act was leveled, does not deal in futures; if dealing in futures is a matter of public interest, the legislative effort was spent in proclaiming the fact; and nothing could be done about it because the subject of grain futures has been taken over by congress.
Section 3 takes up board-of-trade regulation where congress left off, .and makes boards of trade not under federal regulation contract markets affected with a public interest, but nothing was done about it. The contracts, the markets, the whole subject of purchase and sale of grain, whether for cash or. future delivery, are just as unregulated as before.
The result is, section 2, parading the subject of “futures,” and section 3, protuberant with the borrowed term “contract market,” are livery in which section 4 is dressed.
*358Section 4, down to the proviso, requires boards of trade to seat representatives of cooperative associations, and was functionless when the statute was enacted. The plaintiff had a seat on the Wichita Board of Trade, and no representative of any other association was crashing the gate of any board of trade.
The result is, the statute neither accomplished nor was intended to accomplish anything except the result contemplated by the proviso, and the title of the act should have been, “An act granting to one member of the Wichita Board of Trade the privilege of rebating commissions, contrary to the rules of the board.”
Section 4 was virtually copied from the grain futures act of congress of September 21, 1922. What was the basis of public interest which furnished the constitutional foundation for that act? The answer to this question is found in section 3 of the federal law:
“Transactions in grain involving the sale thereof for future delivery as commonly conducted on boards of trade and known as ‘futures’ are affected with a national public interest; that such transactions are carried on in large volume by the public generally and by persons engaged in the business of buying and selling grain and the products and by-products thereof in interstate commerce ; that the prices involved in such transactions are generally quoted and disseminated throughout the United States and in foreign countries as a basis for determining the prices to the producer and the consumer of grain and the products and by-products thereof and to facilitate the movements thereof in interstate commerce; that such transactions are utilized by shippers, dealers, millers, and others engaged in handling grain and the products and by-products thereof in interstate commerce as a means of hedging themselves against possible loss through fluctuations in price; that the transactions and prices of grain on such boards of trade are susceptible to speculation, manipulation, and control, and sudden or unreasonable fluctuations in the prices thereof frequently occur as a result of such speculation, manipulation, or control, which are detrimental to the producer or the consumer and the persons handling grain and products and by-products thereof in interstate commerce, and that such fluctuations in prices are an obstruction to and a burden upon interstate commerce in grain and the products and by-products thereof and render regulation imperative for the protection of such commerce and the national public interest therein.” (42 U. S. Stat. 999.)
The act then provided that trading in futures may be conducted in contract markets only, designated by the secretary of agriculture and located at terminal points where cash grain is dealt in in such volume as to reflect the general value of grain. Dealing in grain according to the methods and practices of the Wichita Board of Trade were not regulated because they are not affected with a public interest.
*359The trading room, the blackboard, the trays in which the samples of wheat consigned for sale are displayed, the office arrangements, and the acquisition and dissemination of information, of the Wichita Board of Trade, are merely common equipment for common' convenience of members. They are not regulated. There is no monopoly of or restriction upon the purchase, sale, delivery or transportation of grain, no manipulation or control of grain prices, and the statute does not pretend to regulate any of those matters. Those subjects are covered by the antitrust statute, which does not depend on indiscriminate use of the “affected with a public interest” branding iron. There is no complaint that commission charges are unfair or oppressive, or register deleterious effect on the grain market, and commission charges are not regulated. The result is, transactions in grain as they are conducted between the members of the Wichita Board of Trade, are barren of any public interest whatever, in the constitutional sense. The elevator cases and the stockyards cases involving the movement of property in the channels of commerce, have no application. The grain futures cases have no application, and the legislative declaration of a public interest is brutum fulmen. If, however, boards of trade were affected with a public interest, entrance of congress into the field of regulation excludes trespass by the state legislatures.
Rebates are demoralizing to any kind of public service, transportation, insurance, elevator charges, or other business affected with a public interest, and to the quasi-public service rendered by business dependent on public patronage. The sole effect of the statute is to compel an organized group of men engaged in buying and selling wheat on commission to suffer one member of the group to exercise a privilege which is detrimental to the associate relation and welfare. Since the matter does not affect the grain trade in any of its aspects, which is the only subject in which the public is concerned, and which the act distinctly does not regulate, the statute is a special private act, and not a public law, and is void.